Motion Granted in Part and Denied as Moot in Part; Order filed October 29,
2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00486-CV
                                 ____________

                   IN RE ALEX MELVIN WADE, JR., Relator
                               ____________

                              NO. 14-18-00487-CV
                                   ____________

                    ALEX MELVIN WADE, JR., Appellant

                                         V.

                      BANK OF AMERICA N.A., Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-39002

                                     ORDER

      On October 10, 2019, appellant filed a motion to recall the mandate in these
consolidated proceedings on the ground that he did not receive notice of this court’s
opinion and judgment issued July 23, 2019. Appellant’s motion is granted in cause
number 14-18-00487-CV, the appeal in these proceedings. Because no mandate
issued in cause number 14-18-00486-CV, appellant’s motion is denied as moot.

      Appellant’s motion for rehearing is due in this court on or before November
8, 2019.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot. (Chief Justice
Frost would deny the motion).




                                          2